United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3247
                       ___________________________

                                 Ronald R. Ernst

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Jon Hinchliff; Dwight Close; Jeremy Britzius; Jack Rusinoff; Ed Hanson; Barbara
 L. Neilson, ADL; Patricia Moen; Michelle Murphy; Scot Nadeau; Minneapolis
     Police Dept.; MN Department of Corrections; Bloomington, MN Police
     Department; State of Minnesota; Columbia Heights Police Department

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: May 26, 2016
                              Filed: June 13, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Ronald Ernst appeals the district court’s1 dismissal of his complaint asserting
claims under 42 U.S.C. §§ 1983, 1985, and asserting state-law defamation claims, all
related to the disclosure--pursuant to Minnesota law--of information about him.

       We conclude that the dismissal was proper. See Martin v. Iowa, 752 F.3d 725,
727 (8th Cir. 2014) (Fed. R. Civ. P. 12(b)(6) dismissal is reviewed de novo). After
careful review, we conclude that Ernst failed to state a claim for any constitutional
violation, see Reeve v. Oliver, 41 F.3d 381, 383 (8th Cir. 1994) (per curiam) (to state
§ 1983 claim, plaintiff must allege that defendants’ conduct caused constitutional
violation); see also Novotny v. Tripp Cty., S.D., 664 F.3d 1173, 1180 (8th Cir. 2011)
(where plaintiff failed to show any underlying constitutional violation, his § 1985
conspiracy claims also failed), and that his state-law defamation claims were either
time-barred, see Settle v. Fluker, 978 F.2d 1063, 1064 (8th Cir. 1992) (federal courts
apply state statutes of limitation to state-law claims) (per curiam); see also Minn. Stat.
§ 541.07(1) (2-year statute of limitation for defamation actions), or deficiently pled,
see Vassallo v. Majeski, 842 N.W.2d 456, 462, 465 (Minn. 2014) (public official
performing duty which calls for exercise of discretion is not liable unless he is guilty
of willful or malicious wrong). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Tony N. Leung, United States Magistrate Judge for the District of Minnesota.

                                           -2-